DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6, 8, 9, 13, 23, 25, 26, 27, 29, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee, et al. (WO 2017175924 A1.)
	Regarding claim 1, Lee, et al. (hereafter, “Lee”) discloses a method performed at a camera device (100) having memory (inherent, as the captured images must be stored), one or more processors (160), and an image sensor (130), the method comprising:
while a wireless communication component (150) of the camera device (100) is deactivated (S101, communication module is not powered in sleep mode, but is powered in active mode; [50]):
capturing, with the image sensor, a plurality of images containing a motion event (S103);
characterizing the motion event (S107), including determining whether the motion event involved a person (recognizing the subject includes identifying the subject, [72]); and
determining, based on the characterization of the motion event, whether to send video data to a remote computing system (S109, camera captures image based on the sensing of the event); and
in accordance with a determination to send video data to the remote computing system:
activating the wireless communication component of the camera device (communication module 150 activated turned on with active mode [50], which is activated in S109);
establishing a wireless connection to the remote computing system via the wireless communication component (inherent, images are transmitted in S113, which means that a data connection must be made between the devices); and
sending video information to the remote computing system via the established wireless connection (S113, [91]).

	Regarding claim 2, Lee discloses claim 1, further comprising, in accordance with the determination to send video data to the remote computing system (S113), determining a format and an amount of the plurality of images to send [63-64]; and
wherein the video information comprises the determined amount of the plurality of images in the determined format [90, 99.]

Regarding claim 5, Lee discloses claim 1, wherein the video information includes information regarding the characterization of the motion event and at least a subset of the plurality of images [57.]

Regarding claim 6, Lee discloses claim 1, further comprising, after sending the video information, disabling the wireless communication component to conserve power [100.]

Regarding claim 8, Lee discloses claim 1, further comprising, prior to capturing the plurality of images (S111) and while the image sensor is deactivated (before active mode is activated in S109), detecting motion via a motion sensor (120) [52], distinct from the image sensor (sensor 120 is distinct from image sensor 130.)

Regarding claim 9, Lee discloses claim 8, further comprising, in response to detecting motion (S103), activating the image sensor to capture the plurality of images (S111); and
wherein the video information includes at least a subset of the plurality of images [90.]

Regarding claim 13, Lee discloses claim 1, further comprising, in accordance with a determination not to send video data to the remote computing system, forgoing activating the wireless communication component (when the camera determines that an event has not occurred, the system determines to not send video data and instead returns to sleep mode [41.])

Regarding claim 23, Lee discloses claim 1, wherein characterizing the motion event comprises whether the motion even involves a person (the subject in the image is identified, [72.])

Regarding claim 25, Lee discloses claim 1, wherein characterizing the motion even comprises determining whether the motion event comprises a known movement (moving direction, [72.])

Regarding claim 26, Lee discloses claim 1, wherein characterizing the motion even comprises determining whether the motion event comprises movement toward the camera device (moving direction, [72.])

Regarding claim 27, Lee discloses claim 1, wherein the motion event is characterized based on context information (subject identification information or position of the subject is considered “context information,” [72.])

Claims 29 and 30 are variants of claim 1 and are similarly interpreted and rejected.

Claim(s) 1, 3, 4, 6 - 8, 10 - 12, 14, 17, 29, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borel, et al. (US 20170076571 A1.)
Regarding claim 1, Borel, et al. (hereafter, “Borel”) discloses a method performed at a camera device (100) having memory (104/107), one or more processors (106), and an image sensor (102), the method comprising:
while a wireless communication component of the camera device is deactivated (during sleep mode, wireless component is disabled [0054]):
capturing, with the image sensor, a plurality of images containing a motion event (302) [0022];
characterizing the motion event (314), including determining whether the motion event involved a person (person identification, [0055 - 0062]); and
determining, based on the characterization of the motion event, whether to send video data to a remote computing system [0023 - 0024]; and
in accordance with a determination to send video data to the remote computing system:
activating the wireless communication component of the camera device (312);
establishing a wireless connection to the remote computing system via the wireless communication component (inherent, images are transmitted in 312, which means that a data connection must be made between the devices); and
sending video information to the remote computing system via the established wireless connection [0054.]

	Regarding claim 3, Borel discloses claim 1, further comprising, in accordance with the determination to send video data to the remote computing system, determining whether to delay sending the video data [0024, 0049]; and
wherein the wireless communication component is activated in accordance with a determination not to delay sending the video data [0024, 0049].

	Regarding claim 4, Borel discloses claim 3, further comprising, in accordance with the determination to delay sending the video data, instantiating a delay period [0024, 0049]; and
wherein the wireless communication component is activated upon completion of the delay period [0024, 0049].

Regarding claim 6, Borel discloses claim 1, further comprising, after sending the video information, disabling the wireless communication component to conserve power [0054.]

Regarding claim 7, Borel discloses claim 6, further comprising, prior to sending the video information, storing the video data at the camera device so as to improve efficiency of a wireless transfer of the video information [0024, 0049.]

Regarding claim 8, Borel discloses claim 1, further comprising, prior to capturing the plurality of images and while the image sensor is deactivated, detecting motion via a motion sensor (304), distinct from the image sensor (image sensor 102 is distinct from other sensors, [0066.])

Regarding claim 10, Borel discloses claim 8, further comprising:
in response to detection the motion, determining whether the motion is trivial motion (306/310, where “trivial motion” is determined as a detecting lower than a threshold); and
in accordance with the determination that the motion is non-trivial (306/310 both “Yes”), activating the image sensor to capture the plurality of images (302.)

Regarding claim 11, Borel discloses claim 10, wherein the motion event is characterized based on the plurality of images and the motion detected via the motion sensor (Tagging process 314 based on image capture 302 and motion detection 304.)

Regarding claim 12, Borel discloses claim 10, further comprising, after capturing the plurality of images, disabling the image sensor to conserve power [0054.]

Regarding claim 14, Borel discloses claim 1, further comprising, in accordance with a determination not send video data to the remote computing system, storing the plurality of images at the camera device [0049, 0054.]

Regarding claim 17, Borel discloses claim 1, wherein the determining whether to send video data to the remote computing system is further based on one or more power parameters of the camera device (high power mode or low power mode, [0054]).

Claims 29 and 30 are variants of claim 1 and are similarly interpreted and rejected.

Allowable Subject Matter
Claims 15-16, 18-22, 24 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Art
	The prior art made of record is considered pertinent to the applicant’s disclosure, but is not relied upon as a reference for the preceding sections:
Ekin, et al. (US 20050244033 A1) discloses an imaging system.
Smith (US 20110090377 A1) discloses a video camera system.
Siminoff, et al. (US 20180359451 A1) discloses a recording device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698